DETAILED ACTION
This action is in response to applicant’s amendment received on 02/18/2022. Amended claims 1 and 20 are acknowledged. Claims 1-3 and 6-20 are pending. Claims 4-5 are cancelled. Claims 2-3 and 6-13 remain withdrawn from consideration pursuant to 37 CFR 1.142(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shinmura (US 5,174,373) in view of Chin et al. (US 2005/0051317, herein, “Chin”).
Regarding claim 1, Shinmura discloses: 
a nonlinear coolant tube (13) adapted for use in a heat exchanger core (10) (figs. 1 and 7c) [abs. lines 1 and 9-10], 
the heat exchanger core (10) configured to port a hot fluid (air) (fig. 1) therethrough and a cold fluid (refrigerant, flowing through passages 9a, 9b) [col. 5, lines 1-2] therethrough while maintaining isolation of the hot fluid (air) from the cold fluid (refrigerant) (fig. 1), and including a hot (air) circuit defining a hot (air) circuit inlet, a hot (air) circuit outlet of the core, a first edge, and a second edge (see annotated fig. 7c-SHINMURA, below), 
the first edge distal the second edge (see annotated fig. 7c-SHINMURA, below), 

    PNG
    media_image1.png
    260
    605
    media_image1.png
    Greyscale


the nonlinear coolant tube (13) being configured to provide a non-uniform heat transfer profile between the hot fluid (air) and the cold fluid (refrigerant) from the first edge to the second edge (by virtue of the increasing flow sectional areas of channels -9, 9a/9b- in the flowing direction of the air) (see annotated fig. 7c-SHINMURA, page 2), wherein
a thermal resistance of the nonlinear coolant tube (13) near the first edge is greater than the thermal resistance of the nonlinear coolant tube (13) near the second edge (by virtue of the increasing flow sectional areas of channels -9, 9a/9b- in the flowing direction of the hot fluid -air-);
the non-linear coolant tube (13) further comprises a plurality of coolant passages (9a, 9b) arranged in a planar array from the first edge to the second edge within the nonlinear coolant tube (13) (see annotated fig. 7c-SHINMURA, page 2), 
each coolant passage (9a, 9b) defines a coolant passage flow area (fig. 7c); and the flow areas of the coolant passages (13) increases along a direction from the first edge to the second edge (see annotated fig. 7c-SHINMURA, page 2), and
the thickness of the non-linear coolant passage (13) is constant from the first edge to the second edge (see annotated fig. 7c-SHINMURA, page 2).
Shinmura does not disclose:
the flow areas of the coolant passages (13) increasing between each two adjacent coolant passages (13) along a direction from the first edge to the second edge.
Chin, also directed to an air-cooled heat exchanger (fig. 3) comprising a non-linear coolant tube (112) having coolant passages (122a, Ch1-Chn) (see annotated fig. 5-CHIN, page 4) arranged in a planar array from a first edge to a second edge wherein the flow areas of the coolant passages (122a, Ch1-Chn) increases along a direction from the first edge to the second edge, teaches that the tubes (112) may be configured such that the width (W1) of the first channel (Ch1) is necessarily greater than the width (Wn) of the last channel (Chn), and the ratio of the widths of adjacent two channels may be identical or different to or from each other [par. 0067] as an obvious variation of tubes (112) configured so that the channels 1-Chn) are grouped into two or three groups [par. 0066] (as it is the case of Shinmura), depending on heat transfer requirements [par. 0068].

    PNG
    media_image2.png
    297
    644
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into Shinmura the teachings of Chin to have the flow areas of the coolant passages increasing between each two adjacent coolant passages along a direction from the first edge to the second edge, in order to attain an expected heat transfer efficiency.
Regarding claim 14, the Examiner takes Official Notice of coolant tubes comprised of metals like aluminum or copper for their use in the heat exchanger art and the selection of any of these known materials would be within the level of ordinary skill in the art in order to promote heat transfer. For instance, it is well known that thermal conductivity of copper is better than aluminum, but aluminum is cheaper than copper and better on heat dissipation.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Regarding claim 17, the Examiner takes Official Notice of the use of water or glycol as coolants for their use in the heat exchanger art and the selection of any of these known materials would be within the level of ordinary skill in the art. For instance, it is old and known in the art that glycol has a lower freezing point than water. It is also known that water conducts heat better than glycol.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 


Regarding claim 18, Shinmura discloses: 
the cold fluid being a refrigerant [col. 5, lines 1-2]; and 
the refrigerant being configured to change phase from a liquid to a gas, thereby transferring heat from the hot fluid through a latent heat of vaporization (as it is old and known in the art).
Regarding claim 19, Shinmura discloses: 
the hot fluid being air (fig. 1) [col. 5, lines 32-36]; 
the air can comprise water vapor (as it is old and known in the art); 
the water vapor can solidify to frost in the heat exchanger core (it is old and known in the art that when the outdoor temperature approaches freezing, moisture in the outside air that is directed over the heat exchanger core may condense and freeze on the core).
MPEP 2114 II clearly states “Apparatus claims cover what a device is, not what a device does" and “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 19 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding the nonlinear coolant tube is configured to reduce frost accumulation near the first edge limitation, the invention as taught by Shinmura is deemed fully capable of performing such function. 
Regarding claim 20, Shinmura discloses: 
a method of reducing frost accumulation in a hot circuit of a heat exchanger core (10) that includes a hot circuit and a cold circuit (see annotated fig. 3-SHINMURA, page 2),
the heat exchanger core (10) configured to port a hot fluid (air) (fig. 1) therethrough and a cold fluid (refrigerant) [col. 5, lines 1-2] therethrough while maintaining isolation of the hot fluid (air) from the cold fluid (refrigerant) (fig. 1), 
the hot (air) circuit defining a hot (air) circuit inlet, a hot (air) circuit outlet, a first edge, and a second edge, the first edge distal the second edge (see annotated fig. 3-SHINMURA, page 2),
the first edge proximate the hot (air) circuit inlet and the second edge proximate the hot (air) circuit outlet (see annotated fig. 3-SHINMURA, page 2),
the method comprising: 

wherein a thermal resistance of the nonlinear coolant tube (13) near the first edge is greater than the thermal resistance of the nonlinear coolant tube (13) near the second edge (by virtue of the increasing flow sectional areas of channels -9, 9a/9b- in the flowing direction of the hot fluid -air-) (see annotated fig. 3-SHINMURA, page 2).
wherein the non-linear coolant tube (13) comprises a plurality of coolant passages (9a, 9b) arranged in a planar array from the first edge to the second edge within the nonlinear coolant tube (13) (see annotated fig. 7c-SHINMURA, page 2), 
each coolant passage (9a, 9b) defines a coolant passage flow area (fig. 7c); and 
the flow areas of the coolant passages (13) increases along a direction from the first edge to the second edge (see annotated fig. 7c-SHINMURA, page 2), and
the thickness of the non-linear coolant passage (13) is constant from the first edge to the second edge (see annotated fig. 7c-SHINMURA, page 2).
Shinmura does not disclose:
the flow areas of the coolant passages (13) increasing between each two adjacent coolant passages (13) along a direction from the first edge to the second edge.
Chin, also directed to an air-cooled heat exchanger (fig. 3) comprising a non-linear coolant tube (112) having coolant passages (122a, Ch1-Chn) (see annotated fig. 5-CHIN, page 4) arranged in a planar array from a first edge to a second edge wherein the flow areas of the coolant passages (122a, Ch1-Chn) increases along a direction from the first edge to the second edge, teaches that the tubes (112) may be configured such that the width (W1) of the first channel (Ch1) is necessarily greater than the width (Wn) of the last channel (Chn), and the ratio of the widths of adjacent two channels may be identical or different to or from each other [par. 0067] as an obvious variation of tubes (112) configured so that the channels (Ch1-Chn) are grouped into two or three groups [par. 0066] (as it is the case of Shinmura), depending on heat transfer requirements [par. 0068].
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shinmura and Chin in view of Fang et al. (US 2003/0209344, herein “Fang”).
Regarding claim 15, the combination of Shinmura and Chin does not disclose: 
the material comprising one or more polymers selected from the group consisting of polypropylene, polyethylene, polyphenylene sulfide (PPS), and polytetrafluoroethylene (PTFE).
However, it is old and known in the art the use of a coolant tube material made of plastic as an obvious variation of a metallic material having a high thermal conductivity like aluminum. Fang, for instance, also directed to a heat exchanger (10) comprising coolant tubes (28, 30, 70) having a plurality of coolant passages (74) (figs. 1-3A) teaches the coolant tubes made of a polymer (plastic) as an obvious variation of the coolant tubes made of a metallic material having a high thermal conductivity like aluminum [par. 0065]. It would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to elect a known material based on its suitability for its intended use. For instance, it is known that plastic has lower cost and greater resistance to deterioration under prolonged contact with water and flowing air than aluminum does. It would have been obvious to use a material comprising one or more polymers selected from the group consisting of polypropylene, polyethylene, polyphenylene sulfide (PPS), and polytetrafluoroethylene (PTFE) where their properties are needed. Furthermore, the election of a known material based on its suitability for its intended use involves only routine skill in the art. MPEP 2144.07.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shinmura, Chin and Fang, as applies to claim 15, above, and further in view of Nakamura et al. (US 2017/0356690, herein “Nakamura”).
Regarding claim 16, the combination of Shinmuram Chin and Fang does not disclose: 
the one or more polymers including a fill material selected from the group consisting of graphite, metallic particles, carbon fibers, and carbon nanotubes.
However, the use of carbon fibers to reinforce heat exchanger tubes made of plastic for the purpose of optimizing mechanical strength of the tubes is known in the art, as taught by Nakamura [par. 0011-0012].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into the combination of Shinmura, Chin and Fang the teachings of Nakamura to have the coolant tube made of carbon fiber reinforced polymer (plastic), in order to optimize mechanical strength of the tube.

Response to Arguments
Applicant's arguments with respect to claims 1-3 and 5-13 have been fully considered but they do not apply to the new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        


/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763